[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           _______________________           FILED
                                                    U.S. COURT OF APPEALS
                                 No. 09-15218         ELEVENTH CIRCUIT
                                                          AUG 23, 2011
                             Non-Argument Calendar
                                                           JOHN LEY
                           ________________________          CLERK

                        D. C. Docket No. 09-60042-CR-JIC

UNITED STATES OF AMERICA,
                                                                  Plaintiff-Appellee,

             versus

JOSE SANCHEZ,
                                                               Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                                 (August 23, 2011)

Before EDMONDSON, CARNES and ANDERSON, Circuit Judges.

PER CURIAM:

      Jose Sanchez appeals from his 135-month sentence, imposed at the low end

of the guideline range after he pleaded guilty to attempting to distribute and
possess with intent to distribute 1 kilogram or more of heroin, in violation of 21

U.S.C. § § 841(a)(1) and 846 and 18 U.S.C. § 2. He presents two issues:



      1.     Whether the district court abused its discretion in denying Sanchez’s
             motion to continue sentencing to allow him to pursue potential
             exculpatory material covered by Brady v. Maryland, 373 U.S. 83, 83
             S.Ct. 1194, 10 L.Ed.2d 215 (1963), and Giglio v. United States, 405
             U.S. 150, 92 S.Ct. 763, 31 L.Ed. 104 (1972).

      2.     Whether Sanchez’s guilty plea was not knowing, intelligent, and
             voluntary because it was entered into without knowledge of potential
             Brady and Giglio material.


      A review of the record shows that the district court did not abuse its

discretion in denying Sanchez’s motion to continue sentencing (filed to investigate

potential, but speculative, exculpatory Brady and Giglio material): Sanchez had

admitted to the facts underlying the offense, including the essential elements,

when he pleaded guilty. We see no specific substantial prejudice. The record also

shows that Sanchez’s guilty plea was knowing, intelligent, and voluntary. The

plea complied with the requirements of Rule 11.

      The conviction and sentence are affirmed.

      AFFIRMED.




                                          2